                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                             ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                   April 01, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                              HOUSTON DIVISION




TYREESE D. BUTLER,                          §
SPN #02918321,                              §
                                            §
              Plaintiff,                    §
                                            §
v.                                          §                CIVIL ACTION NO. H-19-0916
                                            §
HARRIS COUNTY JAIL, et al.,                 §
                                            §
              Defendants.                   §




                         MEMORANDUM OPINION AND ORDER



        The plaintiff, Tyreese D. Butler (SPN #02918321), has filed a

Prisoner's       Civil    Rights     Complaint           under        42    U.S.C.       §     1983

("Complaint")       (Docket Entry No.           1) ,    in connection with criminal

proceedings that are pending against him in state district court.

Because Butler is a prisoner who proceeds in forma pauperis, the

court    is    required     to   scrutinize            the    claims       and   dismiss         the

Complaint, in whole or in part, if it determines that the Complaint

"is frivolous,       malicious,      or fails to state a claim upon which

relief may be granted" or "seeks monetary relief from a defendant

who is immune from such relief."                28 U.S.C.       §    1915A(b); see also 28

U.S.C.    §   1915(e) (2) (B).      After considering all of the pleadings,

the   court     concludes    that    this   case must               be· dismissed       for      the

reasons explained below.
                                   I .     Background

      Butler is currently in custody at the Harris County Jail as

the result of aggravated robbery charges that were filed against

him in September of 2017. 1              In January 2018, Butler was charged in
                                                                     2
connection      with   another      aggravated         robbery.            Public    records

confirm that Butler has been charged in the 209th District Court

for Harris County, Texas, with committing aggr.avated robbery with

a   deadly weapon,       namely     a     firearm,     in     Cause      Nos.    1563965    and

1577836. 3      Butler    claims         that    his   bond    was       set    initially    at

$50,000.00, but changed to "no bond" after the second aggravated
                                                       4
robbery charge was lodged against him.

      Invoking 42 U.S.C.      §   1983, Butler sues the Harris County Jail,

Harris County Sheriff Ed Gonzalez, and District Attorney Kim Ogg

for denying him a bond he can afford. 5                    Butler seeks leave to join

an existing, but unidentified class action lawsuit on the issue of

"felony bail reform," and he also requests a "P.R. Bond" or release




      1
          Complaint, Docket Entry No. 1, p. 6.
      2
          Id.
      3
       See Indictments in Cause Nos. 1563965 and 1577836, available
at Office of the Harris County District Clerk, located at:
http://www.hcdistrictclerk.com (last visited April 1, 2019).
      4
          See Complaint, Docket Entry No. 1, p. 6.
      5
          See id. at 1, 4.

                                                -2-
                                                6
on his own personal recognizance.


                                     II.     Discussion

A.    Claims Against the Harris County Jail

      The   primary      defendant          identified by     Butler      is    the    Harris

County Jail,         which    is    operated by the         Harris   County Sheriff's

Department.      As a subdivision of Harris County, however,                          neither

the Harris County Sheriff's Department nor the Harris County Jail

have the capacity to be sued as required by Fed. R. Civ. P. 17(b).

See Aguirre v. Harris County Sheriff's Office, Civil No. H-11-3440,

2012 WL 6020545, at *2             (S.D. Tex. Nov.         30, 2012); Lane v. Harris

County Jail Medical Dep't, Civil No. H-06-0875, 2006 WL 2868944, at

*7   (S.D. Tex. Oct.         5,    2006);    see also Potts v.       Crosby Ind.         Sch.

Dist.,    210   F.    App'x       342,   344-45     (5th   Cir.   2006)        (per   curiam)

(upholding dismissal of claims against the Harris County Sheriff's

Department on the grounds that,                 as a "non sui juris division of

Harris County," it lacked the capacity to be sued)                        (citing Darby v

Pasadena     Police     Dep't,       939     F.2d   311,    313   (5th     Cir.       1991)).

Therefore,      Butler may not pursue his claims .against the Harris

County Jail or the Harris County Sheriff's Department because these

entities lack the requisite legal capacity.


      6
      Id. at 6. There is a class action currently pending in this
district on the issue of bail reform for indigent misdemeanor
arrestees.   See Odonnell v. Harris County, Civil No. H-16-1414
(S.D. Tex.). As a criminal defendant charged with two aggravated
felonies, however, Butler does not meet the criteria for inclusion
in that class.

                                              -3-
B.      Claims Against Gonzalez and Oqq

        Butler     does       not    allege        facts        showing   that     Harris      County

Sheriff Ed Gonzalez or District Attorney Kim Ogg had any personal

involvement in the setting of his bond or that either of these

supervisory officials have authority over the amount of bond set in

his     case.       In        Texas,        a    criminal        defendant's       initial          bond

determination is made by a magistrate.                            See Tex. Code Crim. Proc.

art.    15.17(a)              The   amount         of    bond     required    in      any    case     is

regulated by the court and set in an exercise of its discretion.

See Tex. Code Crim. Proc.                   art. 17.15.           The granting of a personal

bond for a defendant charged with aggravated robbery is within the

discretion of the trial court before whom the case is pending.                                       See

Tex. Code Crim. Proc. art. 17.03(b) (1) (F)

        Butler,    who has          beE~n       charged with two          ~eparate      aggravated

robbery offenses involving the use of a firearm,                                 does not allege

facts showing that he has been denied a personal bond improperly or

that any of the defendants were involved in that decision.                                     Butler

does     not      otherwise         establish            the      violation      of     a     federal

constitutional or statutory right of the sort that is actionable

under 42 U.S.C.           §    1983.        See,    e.g.,       Bell v.   Wolfish,          99 S.    Ct.

1861,    1871-73     (1979)         (noting        that     a    criminal    defendant may be

detained prior to trial so long as his confinement does not violate

the Due Process Clause); United States v. Salerno, 107 S. Ct. 2095,

2102 (1987)       (concluding that pretrial detention, as a general rule,



                                                   -4-
does not constitute punishment before trial in violation of the Due

Process Clause).     Accordingly, this action must be dismissed for

failure to state a claim upon which relief            mai   be granted under    §

1983.


                          III.     Conclusion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.   The Prisoner's Civil Rights Complaint filed by
             Tyreese D. Butler under 42 U.S.C. § 1983 (Docket
             Entry No. 1) is DISMISSED with prejudice.

        2.   The dismissal will count as a "strike" for purposes
             of 28 U.S.C. § 1915(g).

        The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff and to the Manager of the Three

Strikes      List   for      the      Southern     District    of   Texas      at

Three Strikes@txs.uscourts.gov.

        SIGNED at Houston, Texas, on this~h day of~tU, 2019.


                                                  -d:R7SIMLAKE
                                                 UNITED STATES DISTRICT JUDGE




                                        -5-
